UNITED STATES COURT OF APPEALS
Filed 12/19/96
                            FOR THE TENTH CIRCUIT



    CHRISTY I. JOHNSON,

               Plaintiff-Appellant,

    v.                                                 No. 96-5042
                                                   (D.C. No. 95-C-158-J)
    SHIRLEY S. CHATER, Commissioner                    (N.D. Okla.)
    of Social Security Administration, *

               Defendant-Appellee.




                            ORDER AND JUDGMENT **



Before PORFILIO, ALARCON, *** and LUCERO, Circuit Judges.




*
      Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Although the caption refers to the
Commissioner, in the text we continue to refer to the Secretary because she was
the appropriate party at the time of the underlying agency decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
     Honorable Arthur L. Alarcon, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Claimant Christy I. Johnson appeals from the district court’s order

affirming the decision of the Secretary of Health and Human Services to deny her

benefits under Titles II and XVI of the Social Security Act. Claimant applied for

benefits in June of 1992, alleging disability as a result of back injury. Her request

for benefits was denied administratively and upon reconsideration.

      A hearing before an administrative law judge (ALJ) was held in September

of 1993. The ALJ’s resulting decision denied benefits, concluding that claimant

was not disabled. The Appeals Council denied review, and claimant filed suit in

federal district court. The magistrate’s order affirmed the agency’s decision to

deny benefits. 1

      Agency regulations establish a five-step sequential analysis to evaluate

disability claims. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir.

1988)(describing five steps in detail). Here, the ALJ reached step five,

determining that claimant could perform a full range of light work. Our review of


1
      The parties consented to proceed before the magistrate judge pursuant to
28 U.S.C. § 636(c)(1). Accordingly, our jurisdiction over this appeal arises under
§ 636(c)(3) and 28 U.S.C. § 1291.

                                         -2-
the agency’s decision is limited to determining whether the decision is supported

by substantial evidence in the record as a whole and whether the correct legal

standards were applied. Castellano v. Secretary of Health & Human Servs., 26

F.3d 1027, 1028 (10th Cir. 1994).

      On appeal, claimant contends that the ALJ erred because 1) he did not

properly consider her allegations of disabling pain, 2) he failed to develop the

record, and 3) he relied on the medical-vocational guidelines (the “grids”). After

consideration of the arguments presented on appeal and after careful review of the

record on appeal, we conclude that the agency and the district court correctly

decided this case. Therefore, for substantially the same reasons set forth in the

district court’s order dated December 13, 1995, and the ALJ’s decision dated

August 8, 1994, the judgment of the United States District Court for the Northern

District of Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -3-